Title: Enclosure: [Instructions to the Army on Funeral Honors for George Washington], [19 December 1799]
From: McHenry, James
To: 


[Philadelphia, December 19, 1799]
The President, with deep regret, announces to the Army the death of its beloved Chief, General George Washington. Sharing in the grief, which every heart must feel for so heavy and afflicting a public loss, and desirous to express his high sense of the vast debt of Gratitude, which is due to the Virtues, Talents and ever memorable services of the illustrious deceased, he directs that funeral honors be paid to him at all the military Stations, and that the Officers of the Army and of the several corps of Volunteers wear Crape on the left Arm, by way of mourning, for six Months. Major General Hamilton will give the necessary orders for carrying into effect the foregoing directions.

Given at the War Office of the United States in Philadelphia this Nineteenth day of December A.D. 1799 and in the twenty fourth Year of the Independence of the said States By Command of the President
James McHenrySecy. of war
